            Case 1:20-cv-00414-MKV Document 1 Filed 01/15/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MATTHEW BENHAM,

                                Plaintiff,                    Docket No. 1:30-cv-414

        - against -                                           JURY TRIAL DEMANDED

 COLLIERS INTERNATIONAL NY LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Matthew Benham (“Benham” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Colliers International NY LLC (“Colliers

International” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the Charlotte, North Carolina skyline, owned and registered by

Benham, a professional photographer. Accordingly, Benham seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
            Case 1:20-cv-00414-MKV Document 1 Filed 01/15/20 Page 2 of 5



                                             PARTIES

       5.      Benham is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at 533 Harrogate Road, Matthews, North

Carolina 28105.

       6.      Upon information and belief, Colliers International is a foreign limited liability

company duly existing under the laws of the State of Delaware with a place of business at 666 5th

Avenue, New York, New York 10103. Upon information belief, Colliers International is

registered with the New York State Division of Corporations to do business in New York. At all

times material, hereto, Colliers International has owned and operated a website at the URL:

www.Colliers.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Benham photographed the Charlotte, North Carolina skyline (the “Photograph”).

A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Benham is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-135-552.

       B.      Defendant’s Infringing Activities

       10.     Colliers International ran the Photograph the Website. See:

https://www2.colliers.com/en/Research/Charlotte/2019-Q1-Office-Charlotte-Report. A

screenshot of the Photograph on the Website is attached hereto in Exhibit B.
            Case 1:20-cv-00414-MKV Document 1 Filed 01/15/20 Page 3 of 5



          11.   Colliers International did not license the Photograph from Plaintiff for its

Website, nor did Colliers International have Plaintiff’s permission or consent to publish the

Photograph on the Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Colliers International infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Colliers International is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photographs, pursuant to 17 U.S.C.

§ 504(c).
            Case 1:20-cv-00414-MKV Document 1 Filed 01/15/20 Page 4 of 5



       18.     Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Colliers International be adjudged to have infringed upon

               Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photographs; or b) alternatively, statutory damages of up to

               $150,000 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 15, 2020
                                                               LIEBOWITZ LAW FIRM, PLLC

                                                               By:/s/Richard Liebowitz
                                                               Richard P. Liebowitz
                                                               11 Sunrise Plaza, Suite 305
Case 1:20-cv-00414-MKV Document 1 Filed 01/15/20 Page 5 of 5



                                      Valley Stream, New York 11580
                                      Tele: 516-233-1660
                                      RL@LiebowitzLawFirm.com

                                    Attorneys for Plaintiff Matthew Benham
